91.	 Mr. President, Europe and in particular the member States of the European Economic Community feel deeply honored by your election to the presidency of the General Assembly of the United Nations at a time when our Organization is celebrating its thirtieth anniversary. The deep friendship between our peoples and our States, which you mentioned yesterday; my gratitude to you for the sensitive manner in which you paid a tribute to the memory of the great statesman Mr. Spaak, who was our first President; the high esteem in which I hold you; our constantly shared concerns are all reasons for the warmth of Belgium's congratulations and justify our confident certainty that you will make a decisive contribution to the success of our Assembly,
92.	May I, first, congratulate the Secretary-General on his report on the work of the Organization [Aj 10001], As usual, it is an excellent one, and in the introduction [A!10001)Add. 1], without trying to please one side or the other, he clearly points to the weaknesses of international action.
93.	The Declaration of the European Council made on 17 July 1975, by the heads of State and Government of the European Community, amply indicates Europe's interest in the role and future of the United Nations. After repeating their confidence in the United Nations, the nine Powers expressed their determination to pull together to help the Community to carry out its full responsibilities in an effort to foster conciliation and dialog.
94.	To make such joint action possible the nine Powers are determined that the Charter and the rules of procedure now in force should be respected in order to ensure the rule of law.
95.	The Charter, frequently termed the constitution or the basic instrument of our Organization, is the sole source of that law. It is that Charter, the purposes and principles defined in it and the machinery provided by it for their fulfillment that are endorsed by sovereign States when they join the United Nations. It is not by adopting measures which would do violence to the spirit and letter of the Charter that we can possibly hope to strengthen the role of the United Nations, nor a fortiori to modify its basic instrument. Indeed, it is within the framework of the Charter and in compliance with its principles that the United Nations has been able to play that major political role which is so readily acknowledged, and it is in that way that it has been able both to maintain and even to strengthen its universal character.
96.	Does that imply that the Charter is perfect or that it should remain unchanged? We should realize the fact that over the 30 years which have passed since the United Nations was created, the world has seen much turmoil and has been the witness of many momentous changes. Is it not then logical to think in terms of a review in the Charter, and we appreciate the fact that some would like to move in that direction? We are convinced, however, that such an operation should be carried out in accordance with the procedures provided for in the Charter itself. Belgium agrees that amendments to the Charter which are indispensable for improving the performance of our Organization should be made, but at the same time we urge that careful thought be given to the nature of such an exercise and to its possible consequences. We believe that in such an important area it would be a mistake to yield to impulse because the results might very well fall far short of expectations.
97.	Amendment of the Charter is by no means the only way of resolving some of the difficulties with which the United Nations must deal. There are a good many others which should be studied as a matter of priority, in particular those which were brought out in the report of the Group of Experts on the Structure of the United Nations System.5
98.	The whole world aspires to peace. Since it ensures security, non-recourse to violence is undoubtedly an important element in the building of peace, but it cannot alone build peace: peace can be ensured only if there is positive co-operation among States in all fields, and in particular in economic co-operation, which is a factor in social justice among peoples, However, once positive co-operation among States exists, individuals must be assured of respect for their human rights. To our way of thinking, that transcends the rights of States and the problem of their relations.
99.	Here, may I take up the following three major issues already mentioned: peace and security, international economic co-operation and respect for human rights.
100.	The stability to which Belgium is particularly devoted involves security on the entire European continent. My country firmly believes that security cannot be attained by turning inward; it implies active commitments and a movement towards ever deeper and increasing solidarity.
101.	Belgium, with its security guaranteed by commitments which it has endorsed makes its contribution to the development of detente on the European continent. The Final Act of ] August which marked the conclusion in Helsinki of the Conference on Security and Co-operation in Europe was an important stage in this process. Now it is for us to see to it that our deeds match our intentions. However, genuine detente is conceivable only if an improvement in political relations goes hand in hand with a concrete improvement in military security, and that means that satisfactory results must be achieved in the negotiations on the reduction of forces in central Europe.
102.	Military expenditure on a world-wide scale  more than $200 billion according to some estimates- consumes more funds than education and public health together. The proportion is reversed in my country where the defense budget, as a matter of fact, is less than half the budget for education. But what is particularly ominous in the world is the development of the nuclear potential, which today is capable of destroying 25 times the population of the world. Thus world public opinion is growing increasingly impatient about what must be done as regards disarmament and the control of weapons. In no other sphere have negotiations taken so long in getting under way, or proved so difficult when they have been begun.
103.	There is little likelihood that 1975 will prove any less discouraging. The problems of nuclear armaments are more timely now than ever before,
for doubts are beginning to be felt regarding the effectiveness of the non-proliferation Treaty.
104.	All States which, rightly, have refused to equip themselves with military nuclear capacity are entitled to call on all the nuclear-weapon Powers to discharge their special responsibility and to take concrete action to put an end to the arms race. If they do not do that, the present fragile equilibrium cannot be maintained. In the same context, and with the same objective, the two super-Powers might well point the way in their Strategic Arms Limitation Talks by fixing their strategic weapon ceilings lower than those envisaged in Vladivostok.
105.	While we appreciate the obstacles that exist regarding the fundamentally divergent positions of the nuclear States on nuclear disarmament, Belgium remains firmly in favor of the total cessation of nuclear tests for military purposes. No effort should be spared towards that end, but the results must be credible: there must be provisions of a binding nature and there must be control of the type accepted in the nuclear test ban Treaty.6
106.	The undoubted importance of nuclear disarmament should not make us lose sight of the many and much more diversified dangers of the accumulation of conventional weapons throughout the world. Because of the political and technical complexity of these issues, regional negotiation is undoubtedly the form of negotiation which stands the greatest chance of leading to progress. Certain aspects of control of conventional weapons, in particular trade in weapons, could, however, be better dealt with at world level.
107.	It is impossible to mention the problems of leace without referring to existing conflicts.
108.	The agreement just entered into by the Egyptian and Israeli Governments should improve prospects for a settlement of the problem of the Middle East. The agreement reached, from the purely formal viewpoint, is, to be sure, a mere agreement on military disengagement. We believe, however, that thanks to the desire for peace and the wisdom of the Egyptian and Israeli authorities, this agreement has a special political dimension and may well constitute a decisive step towards peace. Of course, peace will not truly exist until a global settlement is reached, but we agree with Mr. Kissinger, the Secretary of State of the United States, whose action made such a major contribution to the agreement, that peace must be built methodically and by successive stages. To be successful, the process must continue uninterruptedly. Therefore further progress must be made this time between Israel and Syria; concrete efforts must be made to satisfy the legitimate national aspirations of the Palestinian people so that they too may be able to live in peace with all the States in the area.
109.	I do not wish to leave the problem of the Middle East without also mentioning the present tragic events in Lebanon, a country with which we have ties of friendship. The territorial integrity and independence of that State are essential elements in the equilibrium • in the Middle East. May we express the hope that, without any foreign interference, peace may be restored to it very soon?
110.	Belgium is disappointed that the remarkable efforts of the Secretary-General have not made it
possible for the dialog between the Greek and Turkish communities on the island to move toward a settlement of the Cypriot problem. Further efforts must be made as soon as possible and the United Nations role is to encourage the parties to reach an agreement. It is then essential that no unilateral action which might lead to a deterioration in this situation be taken.
111.	Our Assembly will be holding a debate on this subject. If it is to be constructive, it must be objective, and if it is to be objective it seems to me to be essential that the procedural rules which we adopted last year must once again be followed this year, and then the delegations of the two communities must be heard in the Special Political Committee before the debate in the General Assembly.
112.	The views of Belgium on the problems of southern Africa are clear and have remained unchanged.
113.	The recent declaration of the nine Powers on 26 August is a faithful, unequivocal and comprehensive reflection of our position on Namibia. Apartheid remains a policy which cannot be justified.
114.	In Rhodesia and in South Africa over the past few months we have noticed that the positions of Pretoria and Salisbury have become more flexible; but they have become flexible to such an insignificant degree that we have not changed our position, for we are convinced that solutions can be agreed upon only when those authorities make an effort going far beyond the efforts which they have made heretofore.
115.	On this occasion I would like to welcome, as the Foreign Minister of Italy did speaking as the acting president of the European Community [2357th meeting], the three new countries of Mozambique, Cape Verde and Sao Tome and Principe. The world Organization will find that their contribution is an appreciable one.
116.	To my words of welcome to the three new Member States, I should like to add an expression of my regret that we do not have among us a number of Asian States, first and foremost of which are the Democratic Republic of Viet Nam and the Republic of South Viet Nam. Universality is a principle which can brook no exceptions, and every State which meets the standards of Article 4, paragraph 1, of the Charter is entitled to join our Organization if such is its desire.
117.	That is why my delegation voted in favor of resolution 3366 (XXX) of 19 September, calling upon the Security Council to reconsider the applications for membership of those two new States.
118.	In thus stating our position, we must confess that, at the same time, we are deeply disturbed that the Republic of Korea has also introduced a similar request. Two States exist at the present time on the Korean peninsula. That is a fact, and the principle of unification, which some say is a prerequisite before membership can be considered, is particularly unconvincing because it is invoked in one case but not in others.
119.	The disputes between the two legitimate Governments are a subject of great concern to us. My Government therefore hopes that further efforts will be made to rally the majority of the Members of this Organization in support of a resolution respecting the sovereignty of both States and maintaining peace machinery.
120.	More than ever the unity of Europe remains the corner-stone of the policies of my country. Our objectives are the creation of an economic union and a strengthening of political union. But we will succeed in bringing that about only if our policies are based on the democratic values which are the foundation of the European Community.
121.	The nine Governments of the Community have constantly worked together to build Europe, but that co-operation also extends to foreign policy problems. Hence the European countries have been concerning themselves very much with the political developments in Portugal. Europe is the cradle of democratic values and wishes to remain a rallying point for these values. The Portuguese people, repre-sented in democratic and pluralist institutions, would be welcomed in the Europe to which they belong.
122.	This common political action among members of the European Community is a development which also finds expression within the United Nations. The nine Powers will establish common positions on issues discussed in our Organization, and they will state those positions increasingly through a single spokesman.
123.	That unity has been just as effective in relations between the Community and the developing countries. In the Lome Convention signed on 28 February 1975, the Community wished to rethink its relations with 46 developing countries of Africa, the Pacific, and the Caribbean islands. In particular, by creating a fund to stabilize export earnings, and by bringing about a new form of industrial cooperation, the Convention of Lome has broken new ground.
124.	We also welcome the results of the seventh special session of the General Assembly, which came to an end last week. There the member States of the Community negotiated as a single entity. Confronted with problems of equal difficulty and scale, our delegations demonstrated by their spirit of dialog and restraint that it was possible to agree on realistic conclusions adopted unanimously. For the first time, the conclusions adopted were based on mutual confidence going beyond the texts themselves.
125.	Regardless of the difficulties encountered, it is that spirit of understanding which made it possible for us to succeed finally in overcoming them. Now that those long and difficult negotiations have ended, that spirit must continue to govern us as we deal with the various problems before the international community. We must now begin on a positive and realistic course of action, My country accepts the implications of that and we will make a full contribution to the various dialogs which will continue, in particular, at the Conference on International Economic Co-operation in Paris and at the fourth session of the United Nations Conference on Trade and Development.
126.	May I now turn to the last question, the question of human rights.
127.	Last year, from this same rostrum, I stressed the fact that Belgium had always considered the United Nations, ever since it was created, as the best
guarantor of human rights; and that we had always expected that the United Nations would see to it that the law in this area was respected.
128.	It must be admitted that human rights are still being violated in various areas of the world. Is there anything more regrettable in this connexion than the fact that some would hide behind the intangible barrier of sovereignty? In this respect, may I point to the forward-looking attitude of the countries of Western Europe which have established a European Court of Human Rights, where the principle of the sovereignty of States cannot be invoked.
129.	Belgium was one of the first countries to give its nationals the right to have access to an international court in the case of individual rights being violated. I would express the hope that that attitude will be the one taken by the participants in the Conference on Security and Co-operation in Europe. In view of the fact that the 35 member States of that Conference agreed to subscribe to the principles contained in the jointly prepared text the dialog between them on its implementation cannot in future be considered as interference in their internal affairs.
130.	I am pleased that in that area the United Nations has not been inactive. Far from it. Our Organization last year made an outstanding effort to deal with the serious problem of torture. The Fifth United Nations Congress on the Prevention of Crime and the Treatment of Offenders continued the task and its report [see A/10260] will help the General Assembly at this thirtieth session to farther the work. The Belgian Government is very pleased at that, since the reappearance of reports of the practice of torture, both physical and moral in several areas of the world, make the efforts of this Organization more urgently necessary than ever before.
131.	We cannot praise too highly the tireless efforts of the High Commissioner for Refugees. In the performance of his duties, he may rest assured that he will enjoy the complete support of Belgium.
132.	Belgium has always welcomed and will continue to welcome political refugees to our land. Ever since the end of the war, our country has taken in about 70,000 refugees. They have come in successive waves from different continents, as a result of outbreaks of ideological, racial or religious intolerance. Often they have come from countries thousands of miles away, where the climate and the culture are quite different from those in our country; sometimes they did not know of our existence until they arrived. In our country they have enjoyed the advantages provided under the Convention on the Status of Refugees, signed at Geneva on 28 July 1951, which gives them the right to stay permanently and to obtain a priority work permit. At the same time, they enjoy the same social advantages as Belgian nationals. Furthermore, Belgian legislation allows them to apply for naturalization after they have been domiciled in our country for three years.
133.	Faithful to its mission in this regard, over the past 12 months my Government has continued to take in political refugees. Furthermore, this year we have actively participated in the work of the Group of Experts on the Draft Convention on Territorial
Asylum created by the General Assembly at its twenty- ninth session.
134.	My country is prepared to support every effort to give the High Commissioner expanded powers which would in particular make it possible for him to take action for the protection of refugees.
135.	In response to efforts by the United Nations to protect the handicapped, my delegation this year will submit to the Assembly a draft declaration on the rights of handicapped persons.
136.	The Belgian Government welcomes efforts made this year by our Organization to promote the status of women within the framework of International Women's Year. The Belgian Government has taken important action in Belgium within the context of the International Year and in line with this world-wide movement, nor has it> spared any efforts within the United Nations. Both in the Consultative Committee for the Conference of the International Women's Year and at the Conference itself, Belgian representatives actively participated in the preparation of the World Plan of Action for the Implementation of the Objectives of the International Women's Year. If it is put into effect, as it should be, it will lead to considerable progress in the essential and legitimate cause of equality for women.
137.	In spite of all these positive developments, we must recognize the fact that the United Nations does not seem to be properly equipped to ensure the protection of human rights.
138.	It is thus with great pleasure that the Belgian delegation welcomes the inclusion in the agenda of the thirtieth session of the General Assembly of an item titled "Alternative approaches and ways and means within the United Nations system for improving the
effective enjoyment of human rights and fundamental freedoms" [item 73]. We hope that the debate on the subject will be constructive and will come up with ways in which our Organization might fulfil its mission in this vital area.
139.	My Government has always considered the co-operation of the United Nations with non-governmental organizations to be essential to the success of that mission. Here I should like to pay a tribute to the non-governmental organizations for their constructive and disinterested action in the area of the protection and defense of human rights. May I say here that my Government attaches considerable importance to what is being done by the non-governmental organizations, and we would vigorously oppose any attempt to reduce their jurisdiction in this regard.
140. Automatic and widespread recourse to the system of United Nations commissions of inquiry seems to my Government to be highly desirable.
141 On this subject, the Commission on Human Rights, which I should like to commend, decided to send a fact-finding Working Group on the Situation of Human Rights in Chile.
\t2l Jhl?elgia" Government very much regrets that the Chilean Government, after at first agreeing to accept the group and allow it to carry out its mission at the last minute postponed that authorization. My Government expresses the hope that the Chilean
authorities will change what we feel was a highly regrettable decision as soon as possible.
143.	However, Chile is not the only country where human rights have come under attack. I have noted, furthermore, that the decision to send a fact-finding working group to Chile was not adopted until a year and a half after the beginning of the events to which the charges relate, and that only after difficult negotiations.
144.	Such a procedure is very cumbersome, lengthy and dangerous because it is not automatic.
145.	Could we not take advantage of the opportunity provided by the debate on the agenda item I mentioned to see to it that the system of commissions of inquiry is more generally used? We should be able to make referral to such commissions automatic, to establish rules for their composition and to consider a general declaration, in which all States would express their readiness at any time to receive visits from such commissions.
146.	These commissions should be sent out in accordance with procedures based on objective criteria.
147.	Until all States accept that declaration, we could meanwhile facilitate its application by drawing up a list of all those of us who would be prepared to endorse the declaration forthwith.
148.	That is, to be sure, an ambitious plan, but one which my delegation is prepared to discuss and to endorse immediately.
149.	I wish to conclude my speech on this note: any proposal to strengthen the effectiveness of the United Nations in the defence of human rights will be endorsed by Belgium.
